Opinion issued August 26, 2008



 
 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00635-CR
____________

IN RE FRED DIXON, JR., Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Fred Dixon, has filed in this Court a pro se petition for writ of
mandamus, requesting this Court to order respondent district clerk
 to send his
application for writ of habeas corpus and the trial court’s findings to the Court of
Criminal Appeals.
          We may issue all writs of mandamus agreeable to the principles of law
regulating those writs against a judge of a district or county court in our district.  Tex.
Gov’t Code Ann. § 22.221 (b) (Vernon Supp. 2007).  We have no authority to issue
a writ of mandamus against a district clerk unless such is necessary to enforce our
jurisdiction.  In re Coronado, 980 S.W.2d 691, 692 (Tex. App. –San Antonio 1998,
orig. proceeding).  Appellant has not met his burden to establish a right to mandamus
relief from this Court against the Respondent.
          The petition for writ of mandamus is therefore denied.
PER CURIUM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2 (b).